Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
The Applicant argues that one of ordinary skill in the art would have to disregard the disclosure of Craner to arrive at the combination asserted by the Rejection with respect to the limitation of “wherein the increased number of selections is independent of a time of the first user request”. The Examiner respectfully disagrees.
The Examiner didn’t cite Craner to teach the limitation of wherein the increased number of selections is independent of a time of the first user request. Instead, the Examiner cited Pettit to disclose wherein the increased number of selections is independent of a time of the first user request. For example, Pettit discloses responsive to entry a channel navigation mode that involving a list, the list is used to navigate through the channels that have similar content and to skip navigation through at least one of the channels having currently available content that is similar or not similar independent of a time of the first user request; see at least Fig. 4, paragraphs 0003 and 0045-0050.
It appears that the Applicant is arguing reference individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
	None of the claims were amended and the Double Patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,838,606. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/065,639
Patent No. US 10,838,606
51. A method of navigating media content, the method comprising:
navigating, using control circuitry, to a first content selection within a graphical user interface (GUD) display of content selections in response to a first user request, wherein the GUI comprises a plurality of content selections of content categories, providers, and programs;
receiving, using the control circuitry, a second user request to navigate away from the first content selection to a second content selection;














determining, using the control circuitry, a number of content selections that were skipped when navigating to the first content selection;

determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip an increased number of the content selections when navigating away from the first content selection to the second content selection 
than the number of the content selections that were skipped when navigating to the first content selection, wherein the increased number of content selections is independent of a time of the first user request; and
navigating, using the control circuitry, to the second content selection by skipping the increased number of selections.

52. The method of claim 51, wherein determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when
navigating away from the first content selection to the second content selection 
than the number of the content selections that were skipped when navigating to the first content selection, comprises: increasing the number of the content selections that were skipped when navigating to the first content selection by one.

53. The method of claim 51, wherein determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection to the second content selection 
than the number of the content selections that were skipped when navigating to the first content selection, comprises:
increasing the number of the content selections that were skipped when navigating to the first content selection by a factor of two.

54. The method of claim 51, further comprising:
receiving, using the control circuitry, a third user request to navigate away from the second content selection to a third content selection;
determining, using the control circuitry, that a GUI navigation direction associated with the third user request does not correspond to a direction associated with the second user request; and
in response to determining that the direction associated with the third user request does not correspond to the direction associated with the second user request, skipping a default number of the content selections when navigating away from the second content selection to the third content selection.

55. The method of claim 54, wherein the default number of content selections is zero.

56. The method of claim 54, wherein the direction associated with the second user request corresponds to either ascending through the content selections or descending through the content selections.












57, The method of claim 51, further comprising:
determining whether a threshold number of requests was received prior to the second user request; and
in response to determining that the threshold number of requests was not received prior to the second user request, skipping a default number of the content selections when navigating away from the first content selection to the second content selection.

58.  The method of claim 57, further comprising determining whether the threshold number of requests was received prior to the second user request within a predetermined time.

59. The method of claim 51, wherein the plurality of content selections are consecutively ordered.

60. (New) The method of claim 51, wherein the first user request and the second user request are both received after a user selection of the same option within the GUI.

61. A system for navigating media content, the system comprising:
user input interface circuitry configured to receive user requests; and
control circuitry configured to:
navigate to a first content selection within a graphical user interface (GUI) display of content selections in response to a first user request received from the user input interface circuitry; receive from the user input interface circuitry a second user request to navigate away from the first content selection to a second content selection; 











determine a number of the content selections that were skipped when navigating to the first content selection;
determine, based on the determined number of the content selections that were skipped when navigating to the first content selection, to skip an increased number of the content selections when navigating away from the first content selection to the second content selection 
than the number of the content selections that were skipped when navigating to the first content selection, wherein the increased number of content selections is independent of a time of the first user request; and
navigate to the second content selection by skipping the increased number of selections.

62. The system of claim 61, wherein the control circuitry configured to determine, based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection to the second content selection 
than the number of the content selection that were skipped when navigating to the first content selection, is further configured to:
increase the number of the content selections that were skipped when navigating to the first content selection by one.

63. The system of claim 61, wherein the control circuitry configured to determine, based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection to the second content selection 
than the number of the content selections that were skipped when navigating to the first content selection, is further configured to:
increase the number of the content selections that were skipped when navigating to the first content selection by a factor of two.

64. The system of claim 61, wherein the control circuitry is further configured to:
receive from the user input interface circuitry a third user request to navigate away from the second content selection to a third content selection;
determine that a GUI navigation direction associated with the third user request does not correspond to a direction associated with the second user request; and
in response to determining that the direction associated with the third user request does not correspond to the direction associated with the second user request, skip a default number of the content selections when navigating away from the second content selection to the third content selection.

65. The system of claim 64, wherein the default number of content selections is zero.

66. The system of claim 64, wherein the direction associated with the second user request corresponds to either ascending through the content selections or descending through the content selections.

67. The system of claim 61, wherein the control circuitry is further configured to:
determine whether a threshold number of requests was received prior to the second user request; and
in response to determining that the threshold number of requests was not received prior to the second user request, skip a default number of the content selections when navigating away from the first content selection.

68. The system of claim 67, wherein the control circuitry is further configured to 
determine whether the threshold number of requests was received prior to the second user request within a predetermined time.

69. (New) The system of claim 61, wherein the plurality of content selections are consecutively ordered.

70. (New) The system of claim 61, wherein the first user request and the second user request are both received after a user selection of the same option within the GUI.



1. A method of navigating media content, the method comprising: 
navigating, using control circuitry, to a first content selection within a graphical user interface (GUI) display of content selections in response to a first user request, wherein the GUI comprises a plurality of content selections of content categories, providers, and programs; receiving, using the control circuitry, a second user request to navigate away from the first content selection; 

determining, using the control circuitry, whether a GUI navigation direction associated with the first user request corresponds to a direction associated with the second user request, wherein a direction corresponds to a direction of change between one of content categories, content providers, advertisements, or content programs within the GUI display; and in response to determining that the direction associated with the first user request corresponds to the direction associated with the second user request: 
determining, using the control circuitry, a number of content selections that were skipped when navigating to the first content selection; and 
determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip an increased number of the selections when 
navigating away from the first content selection 

than the number of the content selections that were skipped when navigating to the first content selection, wherein the increased number of selections is independent of a time of the first user request. 
   



 2. The method of claim 1, wherein 
determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection 

than the number of the content selections that were skipped when navigating to the first content selection, comprises: increasing the number of the content selections that were skipped when navigating to the first content selection by one. 
   
 3. The method of claim 1, wherein 
determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection 

than the number of the content selections that were skipped when navigating to the first content selection, comprises: 
increasing the number of the content selections that were skipped when navigating to the first content selection by a factor of two. 
   
4. The method of claim 1, further comprising: 








in response to determining that the direction associated with the first user request does not correspond to the direction associated with the second user request, skipping a default number of the content selections when navigating away from the first content selection. 
    

5. The method of claim 4, wherein the default number of content selections is zero. 
    
6. The method of claim 1, wherein the 
direction associated with the first user request corresponds to either ascending through the content selections or descending through the content selections. 
   
 7. The method of claim 1, further comprising: determining whether the second user request was received within a predetermined time of a first user request; and 
in response to determining that the second user request was not received within the predetermined time of the first user request, skipping a default number of the content selections when navigating away from the first content selection. 
    
8. The method of claim 1, further comprising: determining whether a threshold number of requests was received prior to the second user request; and 
in response to determining that the threshold number of requests was not received prior to the second user request, skipping a default number of the content selections when navigating away from the first content selection. 
    

9. The method of claim 8, further comprising determining whether the threshold number of requests was received prior to the second user request within a predetermined time. 
    
10. The method of claim 8, wherein the threshold number of requests all correspond to a first direction. 
    





11. A system for navigating media content, the system comprising: 
user input interface circuitry configured to receive user requests; and 
control circuitry configured to: 
navigate to a first content selection within a graphical user interface (GUI) display of content selections in response to a first user request received from the user input interface circuitry; receive from the user input interface circuitry a second user request to navigate away from the first content selection; 

determine whether a GUI navigation direction associated with the first user request corresponds to a direction associated with the second user request, wherein a direction corresponds to a direction of change between one of content categories, content providers, advertisements, or content programs within the GUI display; and in response to determining that the direction associated with the first user request corresponds to the direction associated with the second user request: 
determine a number of the content selections that were skipped when navigating to the first content selection; and 
determine, based on the determined number of the content selections that were skipped when navigating to the first content selection, to skip an increased number of the content selections when navigating away from the first content selection 
than the number of the content selections that were skipped when navigating to the first content selection, wherein the increased number of selections is independent of a time of the first user request. 
   


 12. The system of claim 11, wherein the control circuitry configured to determine, based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection 

than the number of the content selection that were skipped when navigating to the first content selection, is further configured to: increase the number of the content selections that were skipped when navigating to the first content selection by one. 
    
13. The system of claim 11, wherein the control circuitry configured to determine, based on the determined number of content selections that were skipped when navigating to the first content selection, to skip the increased number of the content selections when navigating away from the first content selection 

than the number of the content selections that were skipped when navigating to the first content selection, is further configured to: increase the number of the content selections that were skipped when navigating to the first content selection by a factor of two. 
    
14. The system of claim 11, wherein the control circuitry is further configured to: 








in response to determining that the direction associated with the first user request does not correspond to the direction associated with the second user request, skip a default number of the content selections when navigating away from the first content selection. 
    

15. The system of claim 14, wherein the default number of content selections is zero. 
    
16. The system of claim 11, wherein the direction associated with the first user request corresponds to either ascending through the content selections or descending through the content selections. 
   
18. The system of claim 11, wherein the control circuitry is further configured to: 
determine whether a threshold number of requests was received prior to the second user request; and 
in response to determining that the threshold number of requests was not received prior to the second user request, skip a default number of the content selections when navigating away from the first content selection. 

19. The system of claim 18, wherein the control circuitry is further configured to 
determine whether the threshold number of requests was received prior to the second user request within a predetermined time. 

17. The system of claim 11, wherein the control circuitry is further configured to: 
determine whether the second user request was received within a predetermined time of a first user request; and in response to determining that the second user request was not received within the predetermined time of the first user request, skip a default number of the content selections when navigating away from the first content selection. 
    
18. The system of claim 11, wherein the control circuitry is further configured to: determine whether a threshold number of requests was received prior to the second user request; and in response to determining that the threshold number of requests was not received prior to the second user request, skip a default number of the content selections when navigating away from the first content selection. 
       
20. The system of claim 18, wherein the threshold number of requests all correspond to a first direction. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al. (U.S. Patent Pub. No. 2014/0189736) in view of Craner (US 8,640,166) and further in view of Pettit (US 2012/0317602).
Regarding claim 51, Kummer discloses a method of navigating media content, the method comprising: 
navigating, using control circuitry, to a first content selection within a graphical user interface (GUI) display of content selections in response to a first user request, wherein the GUI comprises a plurality of content selection of content categories, providers, and programs (select television channel other than first channel 1130; see at least Figs. 8-10, 11 and paragraphs 0035, 0087 and 0144-0146; receiving input that the user is changing the channel in an up or down direction); 
receiving, using control circuitry, a second user request to navigate away from the first content selection to a second content selection (see at least para. 136 – the user moves to a new channel);  and
navigating, using the control circuitry, to the second content selection (see at least para. 136 – the user moves to a new channel).
Kummer is not clear about determining a number of content selections that were skipped when navigating to the first content selection and determining, and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip an increased number of the selection when navigating away from the first content selection than the number of the content selection that were skipped when navigating to the first content selection. Furthermore, Kummer is not clear about wherein the increased number of selections is independent of a time of the first user request and navigating by skipping the increased number of selection.
Craner discloses determining a number of content selections that were skipped when navigating to the first content selection and determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selection, to skip an increased number of the selection when navigating away from the first content selection than the number of the content selection that were skipped when navigating to the first content selection; a fixed or variable number of channels maybe skipped during content surfing; see at least col. 6, lines 6-21 and col. 9, line 44-col. 10, line 39.
Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kummer by the above limitations taught by Craner for improving or suggesting alternatives to content surfing; see at least the Abstract.
Kummer in view of Craner are not clear about wherein the increased number of selections is independent of a time of the first user request.
Pettit discloses wherein the increased number of selections is independent of a time of the first user request; responsive to entry a channel navigation mode that involving a list, the list is used to navigate through the channels that have similar content and to skip navigation through at least one of the channels having currently available content that is similar or not similar independent of a time of the first user request; see at least Fig. 4, paragraphs 0003 and 0045-0050.
Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kummer in view of Craner by the above limitations taught by Pettit to make it easier for the user to locate content of interest; see at least the Abstract.

	

Regarding claim 52, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, wherein determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content selections, to skip the increased number of the content selections when navigating away from the first content selections than the number of the content selections that were skipped when navigating to the first content selection, further comprises: 
increasing the number of the content selections that were skipped when navigating to the first content selection by one (Kummer; N=2; Craner and Pettit; see at least the rejection of claim 51).

Regarding claim 53, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, wherein determining, using the control circuitry and based on the determined number of content selections that were skipped when navigating to the first content source, to skip the increased number of the content selections when navigating away from the first content selections than the number of the content selections that were skipped when navigating to the first content selections, comprises: 
increasing the number of the content selections that were skipped when navigating to the first content selections by a factor of two (Kummer; N=2 or N=5 or N can be defined by the user; Craner; see at least the rejection of claim 51).

Regarding claim 54, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, further comprising: 
receiving, using the control circuitry, a third user request to navigate away from the
second content selection to a third content selection (Kummer; (see at least para. 136; the user moves to a new channel);
determining, using the control circuitry, that a GUI navigation direction associated
with the third user request does not correspond to a direction associated with the second user request (see at least Figs. 8-10, 11 and paragraphs 0035, 0087and 0136 — the direction of the next channel change); and
in response to determining that the direction associated with the first user request does not correspond to the direction associated with the second user request skipping a default number of the content selections when navigating away from the first content selections (Kummer:  page 12, para. 93 - the channel up button changes the channel from 26 to 27).

Regarding claim 55, Kummer in view of Craner and further in view of Pettit disclose the method of claim 4, wherein the default number of content selections is zero (Kummer:  page 12, para. 93 - the channel up button changes the channel from 26 to 27. Furthermore, N is variable and obviously can be zero and it is set by the user; Craner; see at least the rejection of claim 51).

Regarding claim 56, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, wherein the direction associated with the first user request corresponds to either ascending through the content selections or descending through the consecutively ordered content selections (Craner; see at least the rejection of claim 51).

Regarding claim 57, Kummer in view of Craner and further in view of Pettit disclose the method of claim 1, further comprising:
determine whether a threshold number of requests was received prior to the second user request; and
in response to determining that the threshold number of request was not received prior to the second user request, skipping a default number of the content selections when navigating away from the first content selections (Kummer:  page 12, para. 93 - the channel up button changes the channel from 26 to 27 and Craner; see at least the rejection of claim 51).

Regarding claim 58, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, further comprising determining whether the threshold number of requests was received prior to the second user request within a predetermined time (Craner; see at least the rejection of claim 51).

Regarding claim 59, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, wherein the plurality of content selections are consecutively ordered (Craner; see at least the rejection of claim 51).

Regarding claim 60, Kummer in view of Craner and further in view of Pettit disclose the method of claim 51, wherein the first user request and the second user request are both received after a user selection of the same option within the GUI (select television channel other than first channel 1130; see at least Figs. 8-10, 11 and paragraphs 0035, 0087 and 0144-0146; receiving input that the user is changing the channel in an up or down direction).

Claim 61 is rejected on the same grounds as claim 51.
Claim 62 is rejected on the same grounds as claim 52.
Claim 63 is rejected on the same grounds as claim 53.
Claim 64 is rejected on the same grounds as claim 54.
Claim 65 is rejected on the same grounds as claim 55.
Claim 66 is rejected on the same grounds as claim 56.
Claim 67 is rejected on the same grounds as claim 57.
Claim 68 is rejected on the same grounds as claim 58.
Claim 69 is rejected on the same grounds as claim 59.
Claim 70 is rejected on the same grounds as claim 70.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASSIN ALATA/Primary Examiner, Art Unit 2426